Title: From Thomas Jefferson to Isaac Weaver, Jr., 21 March 1801
From: Jefferson, Thomas
To: Weaver, Isaac, Jr.



Sir
Washington Mar. 21 1801.

I was duly honoured with your favor of Feb. 25. and am [from] duty bound to return my thanks for the expressions it contains of confidence and respect to myself. I perfectly agree with you that while it is necessary to clothe public magistrates with powers sufficiently nervous for order & defence that every surrender of power beyond that is improper. I believe too that a great deal more than usually is, might be left to private morality in the regulation of our own nature without mischief, and that the public opinion would step in, in those cases, as a supplement to the laws, more effectual than laws themselves. we see this take place as to the duties of gratitude, of parental & filial duties, of respect, of decency &c and it is a general truth that legislatures are too fond of interposing their power & of governing too much. the right of election by the people shews itself daily more and more valuable. it is a peaceable means of producing reformation, which if we suffer to be withdrawn or evaded, they will have no resource but in the sword. how long [have] we seen them remaining quiet under violations of their constitution, [looking] forward to the moment when they could rectify things by their votes, when nothing could have preserved peace, had that expectation been cut off. I wish them more frequent than they are, especially in some of the public functionaries. I pray you to accept assurances of my high consideration & respect.

Th: Jefferson

